Citation Nr: 1438054	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a tremor disorder.
 
3.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

4.  Entitlement to an initial rating in excess of 40 percent prior to December 16, 2009 and in excess of 20 percent thereafter, for service-connected lumbar spine degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to September 1999 and April 2001 to April 2004.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from May 2007, November 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has recharacterized the claims as reflected on the title page to better reflect the Veteran's contentions.  The issue of entitlement to an initial rating in excess of 40 percent prior to December 16, 2009 and in excess of 20 percent thereafter, for service-connected lumbar spine degenerative joint disease (DJD) was previously characterized as a reduction in the February 2011 Remand.  However, the issue is more accurately characterized as described above.  In a January 2010 RO rating decision, the Veteran was granted service connection for lumbar spine with degenerative joint disease (claimed as lower back condition) with an evaluation of 40 percent effective November 8, 2006 and a 20 percent evaluation effective December 16, 2009.  Within a year of the initial decision, the Veteran properly filed an notice of agreement and a VA form 9.

The issues were previously remanded by the Board in February 2011 for additional development.  The issues have since returned to the Board.

In May 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his August 2010 videoconference hearing is no longer employed by the Board.  He was given the opportunity to testify at another hearing.  The Veteran declined and asked that his case be considered on the evidence of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for TBI residuals, a tremor disorder and entitlement to an initial rating in excess of 40 percent prior to December 16, 2009 and in excess of 20 percent thereafter, for service-connected lumbar spine degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current DSM-IV diagnosis of PTSD.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for PTSD have not been met. U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Compliance

As noted in the Introduction, the Board previously remanded this claim in February 2011.  The Board instructed the RO to obtain any relevant outstanding VA treatment records and schedule the Veteran for an appropriate examination to address the etiology of any acquired psychiatric disorder to include PTSD.  VA obtained updated treatment records to the extent possible and provided the Veteran with a VA PTSD examination in March 2011.  The claim was readjudicated in a June 2012 supplemental statement of the case (SSOC).  Therefore, the Board finds substantial compliance with its previous remand instructions regarding entitlement to service connection for PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in November 2006 and February 2007, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA PTSD examination in March 2011.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted an examination.  Based on the foregoing, the examiner concluded that the Veteran's acquired psychiatric condition did not meet the DSM-IV criteria for a diagnosis of PTSD.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The Veteran participated in a videoconference Board hearing in August 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  It is important to note that the Veteran was informed in May 2014, that the VLJ who conducted the August 2010 videoconference Board hearing no longer is employed by the Board.  The Veteran was offered an additional hearing in connection with this appeal, and he declined.

Service connection

The Veteran alleges entitlement to service connection for PTSD.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link-established by medical evidence- between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f); 4.125(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The threshold requirement for the granting of service connection, including for PTSD, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of PTSD during the relevant period on appeal.

In the March 2011 VA examination, the examiner reviewed the claims file and considered the Veteran's description of stressful events in service as well as his complaints of psychiatric symptoms.  Nonetheless, following a thorough examination of the Veteran, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD; the Veteran was instead diagnosed with adjustment disorder with mixed anxiety and depressed mood, for which service connection has since been granted.

The Board notes the Veteran's contentions that he may have had a PTSD diagnosis from a VA social worker in 2008.  See August 2010 videoconference hearing.  The record does contain several positive (and negative) PTSD screen tests, but does not contain an actual PTSD diagnosis according to DSM-IV criteria.  

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of PTSD under the DSM-IV during the appeals period.  Absent the required diagnosis of PTSD, at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


REMAND 

The Veteran claims of entitlement to service connection for TBI residuals, a tremor disorder and an initial increased rating in excess of 40 percent prior to December 16, 2009 and in excess of 20 percent thereafter for service-connected lumbar spine degenerative joint disease must be remanded for further evidentiary development. 

The Veteran was afforded a TBI examination in March 2011.  The Board instructed the VA examiner to describe the nature of any neurological disorder.  If a diagnosis was made, the VA examiner was to provide an opinion of whether it was at least as likely as not that the Veteran's diagnosed disorder was incurred during his active duty service or aggravated during his active duty service.  The Veteran was diagnosed with headaches, most likely a tension type, less likely migraines, dizziness, tinnitus, and short term memory and concentration difficulties due to repeated traumatic brain injuries.  However, the VA examiner failed to provide a nexus opinion as requested in the February 2011 Remand.  On Remand, an addendum opinion must be provided regarding the Veteran's headaches and dizziness, tinnitus, short term memory and concentration difficulties due to repeated traumatic brain injuries and service.

The Veteran was afforded a VA tremor examination in June 2011.  The Board instructed the VA examiner to provide an opinion addressing whether it was at least as likely as not that the Veteran's diagnosed tremor condition was related to the condition observed during the Veteran's active duty service.  The June 2011 VA examiner opined that it was as likely as not the Veteran's diagnosed tremor conditions were related to the condition observed during the Veteran's active duty service.  However, the Board notes the VA examiner explained the Veteran's benign essential tremor was called a familial tremor when there was a family history of tremor.  An undated service treatment record shows the Veteran reported having a lifelong history of tremors in-service.  Therefore, the Board finds an addendum opinion is necessary to address whether the Veteran has a congenital disease or defect, and whether such disease or defect was worsened by service.  

The Veteran was afforded a VA spine examination most recently in March 2011.  The Board instructed the VA examiner to report the extent of ranges of motion of flexion and extension using a goniometer.  The VA examiner reported range of motion testing was conducted using "formal testing" but did not indicate the use of goniometer.  Further, the VA examiner suggested the Veteran's range of motion testing may not have been accurate based on observations made while the Veteran was in the office.  On Remand, the Veteran must be provided a new VA examination to address the current nature and extent of his lumbar spine degenerative joint disease condition and the use of a goniometer during range of motion testing must be noted.

A Remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, for the reasons set forth above, the AOJ did not comply with the directives in the February 2011 Remand.


Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the RO should then return the claims file to the March 11, 2011 VA examiner to determine the etiology of the Veteran's headaches and dizziness, tinnitus, short-term memory and concentration difficulties due to repeated TBIs.  If the March 2011 VA examiner is not available, provide the claims file to an appropriate VA examiner for a file review.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

After reviewing the record, and reviewing the evidence contained in the March 2011 examination report as well as any other pertinent evidence.  The VA examiner should provide an opinion as to whether it is as least as likely as not (i.e. a 50 percent or greater probability) that any of the Veteran's headaches, dizziness, tinnitus and short-term memory and concentration difficulties due to repeated TBIs are etiologically related to or caused by military service, to include the Veteran's report of a fall during training camp and hit to the head while in Iraq.  

2.  The RO should then return the claims file to the June 7, 2011 VA examiner to determine the nature and etiology of the Veteran's tremor disorder.  If the June 2011 VA examiner is not available, provide the claims file to an appropriate VA examiner for a file review.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

For the Veteran's tremor disorder: 

a) Indicate if the Veteran's tremor disorder constitutes a congenital disease, a congenital defect, or an acquired disease or injury;

 (The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

 b) If the examiner determines that the Veteran's tremor disorder is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c) If the examiner determines that the Veteran's tremor disorder is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

 d) For any other tremor disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service; 

d) Provide detailed rationale, with specific references to the record, for the opinions provided.

3.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and severity of his lumbar spine degenerative joint disease.  The claims folder is to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  As to any range of motion testing conducted, the examiner is required to use a goniometer for such testing and to note that a goniometer was used.

4.  Ensure that the opinion reports and VA examination complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


